In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00126-CV

JAN MOGGED, JAMES RICHARD                 §    On Appeal from the 348th District Court
FLETCHER, AND MICHAEL ALAN
TAYLOR, Appellants and Cross-
Appellees                                 §    of Tarrant County (348-278342-15)


                                          §    December 31, 2018
V.

                                          §    Concurring opinion by Justice Meier

BOBBY WAYNE LINDAMOOD JR. AND
JR’S DEMOLITION & EXCAVATION,             §    Dissenting and Concurring opinion by
INC., Appellees and Cross-Appellants           Justice Kerr

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed in part. We reverse the trial court’s “Order

on Motion to Dismiss” as to Bobby Wayne Lindamood’s defamation claim against
Michael Alan Taylor, and we remand that claim to the trial court for further

proceedings. We affirm the remainder of the “Order on Motion to Dismiss.” We

reverse the trial court’s “Order on Attorneys’ Fees, Costs, Expenses, and Sanctions

Pursuant to Tex. Civ. Prac. & Rem. Code Ann. § 27.009,” and we remand to the trial

court the issue of attorneys’ fees, sanctions, and court costs awardable to Jan Mogged

and James Richard Fletcher.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By: _/s/ Brian Quinn____________________
                                           Chief Justice Brian Quinn